Title: To George Washington from Jacob Morris, 27 June 1783
From: Morris, Jacob
To: Washington, George


                  
                     Sir
                     Philadelphia June 27th 1783
                  
                  Since I did myself the honor to address your Excellency on the 28th April last I have been favored with a letter from Mr White, inclosing me an authenticated Copy of the last will & testament of my deceased friend the late Major Genl Lee.
                  This Will is recorded in the office of Berkeley County, Virginia—William Drew Esqr. is Clerk of sd County, & to him the application must be made for a certified copy thereof. I remain with the greatest respect & esteem Your Excellencys most ob. hum. ser.
                  
                     Jacob Morris
                     
                  
               